 1                                                                                  JS-6
 2
 3
 4
 5
 6
 7
 8
 9                             UNITED STATES DISTRICT COURT
10                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
11                                     WESTERN DIVISION
12
     CUI LU,                                          No. CV 19-04589 R (MAAx)
13
                 Plaintiff,                           DISMISSAL ORDER
14
                        v.
15
     L. FRANCIS CISSNA, et al.,
16
                 Defendants.
17
18
           Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure and the
19
     separately filed stipulation of the parties, this action is dismissed with prejudice. Each
20
     party shall bear its own attorney’s fees, costs, and expenses.
21
22
23         September 12, 2019
     Dated:________________________                ________________________________
                                                   __
                                                    _______________ ______
                                                   United
                                                   United
                                                        dSStates          Judge
                                                           tates District Ju
24
25
26
27
28
                                                  1
